MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Sep 17 2018, 10:37 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT L.I.,                                ATTORNEYS FOR APPELLEE
MOTHER                                                      Curtis T. Hill, Jr.
R. Patrick Magrath                                          Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLP                         Robert J. Henke
Madison, Indiana                                            Abigail R. Recker
ATTORNEY FOR D.I., FATHER1                                  Deputy Attorneys General
                                                            Indianapolis, Indiana
Laura M. Sorge-Fattouch
Lawrenceburg, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.I., Child in                             September 17, 2018
Need of Services,                                           Court of Appeals Case No.
                                                            18A-JC-617
L.I., Mother,
                                                            Appeal from the
Appellant-Respondent,                                       Dearborn Circuit Court
        v.                                                  The Honorable
                                                            James D. Humphrey, Judge
Indiana Department of Child                                 Trial Court Cause No.
Services,                                                   15C01-1711-JC-150




1
 Laura M. Sorge-Fattouch filed an appearance on behalf of D.I., Father, and Father filed a notice of appeal
and appendices, but did not thereafter file an appellant’s brief. Given Father’s initial involvement in the
appeal, we have included Father’s counsel in the caption.

Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018                  Page 1 of 16
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   L.I. (“Mother”) appeals the juvenile court’s order adjudicating J.I. (“Child”) as

      a child in need of services (“CHINS”), claiming that the Indiana Department of

      Child Services (“DCS”) did not present sufficient evidence to support the

      CHINS determination.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Mother and D.I. (“Father”) are the parents of Child, born in August 2003. In

      November 2017, Mother, Father, and Child were living together in a home in

      Aurora, Indiana. On October 2, 2017, DCS received a report of poor home

      conditions, more specifically, that the residence was unsanitary and

      “unlivable,” there were mice, rats, and snakes in the home that were not pets,

      garbage “overtakes the kitchen,” and “there wasn’t a sufficient bed” for Child.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 2 of 16
      Tr. at 7; Appellant’s Confid. App. Vol. 2 at 23.2 DCS family case manager, June

      Phillips (“FCM Phillips”) conducted an assessment and investigated the home.


[4]   Mother and Father (together, “Parents”) acknowledged to FCM Phillips that

      there were rats and mice in the home and that there was a snake that lived in

      their shed that entered the home through a hole in one of the doors. Tr. at 10-

      11; Appellant’s Confid. App. Vol. 2 at 25. FCM Phillips noticed that the home

      contained “substantial clutter that could become hazardous.” Appellant’s Confid.

      App. Vol. 2 at 24. During the investigation, Mother told FCM Phillips that the

      home’s pump for the well was broken and that they were “using the [family’s]

      water down the hill.” Id. Child told FCM Phillips that there was domestic

      violence between her parents on a monthly basis. Id. at 24, 26.


[5]   On October 8, 2017, DCS received another report, which concerned a domestic

      incident involving Mother, Father, and Child, and law enforcement was

      involved. Child reported to law enforcement that Father “had a gun and made

      [Mother] go with him.” Id. at 25. On or around this time, Child went to the

      home of a family friend in Aurora, where she ultimately stayed during the

      CHINS proceedings. FCM Phillips tried to reach Parents on the night that

      DCS received the report, leaving voicemails and sending text messages, but

      FCM Phillips did not receive a response. Tr. at 8. FCM Phillips left more




      2
       Our reference to Appellant’s Confid. App. Vol. 2 refers to Mother’s appendix; although Father filed
      appendices, he did not file a brief, he is not a party to this appeal, and we do not refer to or rely on his
      appendix.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018                      Page 3 of 16
      voicemails and texts for Parents the next day, but again received no reply. Id. at

      8, 15. On or around the following day, FCM Phillips reached Parents, but they

      indicated that they were not willing to meet or talk to DCS. Id. at 8.


[6]   On November 6, 2017, DCS received a report of allegations of physical abuse

      to Child. FCM Phillips went to where Child was located, and FCM Phillips

      observed marks on Child’s face, finger, upper thigh, and hip. Tr. at 12-13;

      Appellant’s Confid. App. Vol. 2 at 21. Child also showed the marks to law

      enforcement. Tr. at 13. Child initially told FCM Phillips that “her dad only

      yells at her” and “never hits her[,]” but later explained that her Father had

      become upset about his car breaking down “and took it out on [Child] and

      [Mother].” Id. at 12; Appellant’s Confid. App. Vol. 2 at 24-25. Child stated that

      Father pulled her by the hair and hit her in the face and legs. Appellant’s Confid.

      App. Vol. 2 at 24, 31. DCS contacted Riley Hospital’s child abuse team

      (“Riley”) by phone and sent pictures of the marks on Child. Id. at 24; Tr. at 12-

      13. The photos were reviewed by a Riley doctor, who, according to FCM

      Phillips, found, “Impression is indeterminate, but suspicious for inflicted injury

      based on history.” Appellant’s Confid. App. Vol. 2 at 24; Tr. at 14. Child was

      scheduled for an interview at the Child Advocacy Center on November 9, 2017.


[7]   A couple of days after the report of physical abuse, on November 9, 2017, FCM

      Phillips and another case manager, Rachel Leonard (“FCM Leonard”), were

      waiting near but off Parents’ property “to meet with the family to discuss the

      allegations so we could make a plan” and “get [Child] back into the home.” Tr.

      at 9. Parents exited the home and walked down a hill toward where the FCMs

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 4 of 16
      were waiting, and, as they approached, Parents were “screaming things,” at

      them. Id. Parents got into a truck, shouted that they were not willing to speak

      to DCS, and at some point “drove aggressively toward” the FCMs. Id.


[8]   On November 9, 2017, DCS filed a request asking for emergency custody of

      Child, reporting that Child had made claims of physical abuse by Father,

      Parents threatened DCS case managers with their vehicle and refused to meet

      with DCS, and that immediate removal was necessary to protect Child.

      Appellant’s App. Vol. 2 at 11-12. The same day, DCS also requested

      authorization to file a CHINS petition. The juvenile court granted the requests,

      and on November 9, 2017, DCS filed the CHINS petition. Id. at 18-20.


[9]   The CHINS petition alleged the following facts: (1) Child had made claims

      against her Father of physical abuse, with injuries reported; (2) Mother and

      Father refused to meet with several DCS case managers, including a DCS FCM

      supervisor; (3) Mother and Father threatened two case managers with their

      vehicles and directed expletive language towards the case managers; (4) there

      was a criminal investigation pending; and (5) Child “has been removed from

      [Parents] with the assistance of law enforcement.” Id. at 19. DCS asserted that

      Child was in need of services pursuant to: (1) Indiana Code section 31-34-1-1,

      as Child’s physical or mental condition was seriously impaired or seriously

      endangered as a result of the inability, refusal, or neglect of the Parents to

      supply Child with necessary food, clothing, shelter, medical care, education, or

      supervision; and (2) Indiana Code section 31-34-1-2, in that Child’s physical or

      mental health was seriously endangered due to injury by the act or omission of

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 5 of 16
       Parents. Id. at 18. The petition asserted that Child needed care, treatment, or

       rehabilitation that she was not receiving and that it was unlikely to be provided

       or accepted without the coercive intervention of the court. Id.


[10]   On November 16, 2017, the juvenile court held an initial/detention hearing,

       appointing counsel to represent Mother and Father and continuing the Child’s

       detention outside the home. Id. at 42-43. On December 27, 2017, the trial

       court held a fact-finding hearing. At the time of the fact-finding hearing, both

       Mother and Father were incarcerated at the Dearborn County Law

       Enforcement Center; Father had been arrested on charges stemming from the

       physical abuse allegations, and Mother’s arrest stemmed from unrelated

       charges. Tr. at 9-10; Appellant’s Confid. App. Vol. 2 at 46.


[11]   At the fact-finding hearing, FCM Phillips testified for DCS. She testified to her

       investigation of the home after receiving the initial report of the dirty, unlivable

       conditions, stating that Parents admitted to mice, rats, and a snake in the

       residence. She acknowledged that she did not observe the mice, rats, or snake,

       but described that the residence was “very cluttered” and “it was very hard to

       see if there were any animals living in the home.” Tr. at 11. As to the

       investigation of the report of physical abuse, FCM Phillips testified that Child

       “went to a friend’s home so she could call for help” and that “neither [P]arent

       tried to find [Child] that evening or would make contact with us so we could let

       them know where she was to get her help.” Id. at 15. FCM Phillips said that

       Parents did not respond to Child’s attempts to reach them that night or the next

       day, but when she did reach them, Parents told her that they “were turning their

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 6 of 16
       phones back into Wal-Mart because they weren’t getting service and they didn’t

       think they’d be home that night.” Id. at 8. Once DCS succeeded in reaching

       Parents, they indicated they were unwilling to meet with DCS.


[12]   FCM Phillips described the day when she and FCM Leonard were near

       Parents’ property waiting to speak with them, and Parents came toward them in

       a hostile manner. She described, “Once they got near us they shouted

       expletives and that they weren’t going to talk to us and we needed their attorney

       present before they’d even talk to us.” Id. at 9. Parents drove aggressively

       toward the FCMs as well. FCM Phillips confirmed that criminal charges

       against Father resulted from the allegations of physical abuse “and the

       surrounding circumstances which relate to this case being opened.” Id. at 9-10.


[13]   The juvenile court asked FCM Phillips for additional information about the

       incident when Parents “came down the hill” and were yelling at FCM Phillips

       and FCM Leonard. FCM Phillips testified, “They said that they weren’t going

       to f*cking talk to us. And they wanted us off their f*cking property.” Id. at 17.

       FCM Phillips said that, as she and FCM Leonard were “trying to leave” and

       were driving down the road in the same direction that Parents had gone,

       Parents “put their car in reverse . . . and pulled quickly into a driveway and

       turned around” such that Parents’ vehicle was “coming toward us.” Id. at 17-

       18. FCM Phillips then “contacted the Dearborn County Sheriff’s Department

       to let them know the actions that had taken place[.]” Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 7 of 16
[14]   On cross-examination by Mother’s counsel, FCM Phillips acknowledged that

       she had observed mouse traps in the residence and that the traps suggested that

       Parents were “trying to correct that issue.” Id. at 15-16. She also

       acknowledged that there were no allegations of physical abuse with regard to

       Mother. Id. at 16. FCM Phillips agreed that Child was currently safe and

       staying with Parents’ family friend “until Parents are released from

       incarceration.” Id. The juvenile court inquired whether DCS made that

       placement, and FCM Phillips responded that “It was made by the family.” Id.

       She explained, “One of the evenings when I tried to contact them and they

       couldn’t meet with us, they said that [Child] was staying with this family friend

       and it was fine for her to stay there. So that’s where she was already staying

       when we asked for a detention.” Id. at 16-17. FCM Phillips confirmed that,

       following detention, DCS approved of placement of Child at that residence. Id.

       at 17.


[15]   Following the presentation of the evidence the juvenile court took the matter

       under advisement and directed the parties to submit proposed orders. On

       December 28, 2017, the juvenile court issued an order adjudicating Child a

       CHINS pursuant to Indiana Code section 34-31-1-1. Appellant’s Confid. App.

       Vol. 2 at 45-46. In support, the juvenile court found:


                1. The Department of Child Services received allegations
                alleging unsanitary home conditions, specifically that the house
                has snakes and mice in it, as well as physical abuse allegations.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 8 of 16
               2. The [C]hild’s Parents [] admitted to the case manager that
               there are mice in the home, and the case worker noticed mice
               traps all around the home.


               3. The [P]arents refused to meet with two DCS case managers,
               June Phillips and Rachel Leonard.


               4. Once the case managers met with the family, both [P]arents
               threatened them with their vehicle and directed expletive
               language towards the case managers, stating that they “would
               not f*cking talk to you” and to get “the f*ck of[f] his property.”


               5. As a result of [F]ather’s behavior and the allegations of
               physical abuse, [F]ather was arrested and is currently
               incarcerated.


               6. Mother is currently incarcerated on an unrelated charge.


               7. The [P]arents’ current incarceration shows that they are
               unable to take care, custody, or control of the [C]hild, and their
               threatening behavior proves that the coercive intervention of the
               court is necessary to protect the [C]hild.


       Id.


[16]   On January 22, 2018, the juvenile court held a dispositional hearing. FCM

       Leonard testified that Parents had been incarcerated during the time that she

       had been on the case, and while she was not sure “how much time they are

       looking at,” she knew that Father “has several criminal charges.” Tr. at 27. At

       the time of the dispositional hearing, Child was still in placement with the

       family friend, but that “[s]he is on probation” and had been suspended from

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 9 of 16
       school for ten days for getting into a fight. Id. FCM Leonard planned to meet

       with Child that week “to check on her.” Id. FCM Leonard told the juvenile

       court that there had been a referral made a couple of weeks prior for individual

       counseling at Community Mental Health Center and that FCM Leonard was

       going to follow up to “make sure she had her assessment and see what

       recommendations they [] made for her.” Id. Counsel for Mother and counsel

       for Father advised the juvenile court as to the pending criminal charges that

       each Parent was facing. Id. at 28-29.


[17]   On February 16, 2018, the juvenile court issued a dispositional order granting

       DCS’s request for parental participation and ordering Mother to participate in

       services, including: complete a parenting assessment and successfully complete

       all recommended services; complete a substance abuse assessment and follow

       all recommended treatment; submit to random drug screens; complete a

       psychological evaluation and all recommendations thereof; meet with

       medical/psychiatric personnel and take all medications as prescribed;

       successfully complete any services as recommended by a domestic violence

       assessment; and attend all scheduled visitations with Child. Appellant’s Confid.

       App. Vol. 2 at 78-85. Mother now appeals.


                                      Discussion and Decision
[18]   Mother contends that the juvenile court’s CHINS determination was not

       supported by the evidence. “[CHINS] cases aim to help families in crisis—to

       protect children, not punish parents.” In re S.D., 2 N.E.3d 1283, 1285 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 10 of 16
       2014). A CHINS adjudication focuses on the condition of the child. In re N.E.,

       919 N.E.2d 102, 105 (Ind. 2017). “[A] CHINS adjudication is simply . . . a

       determination that a child is in need of services[,]” and “a CHINS intervention

       in no way challenges the general competency of a parent to continue a

       relationship with the child.” Id.


[19]   A CHINS proceeding is civil in nature, so the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code. Id. Indiana Code section 31-34-1-1 provides that a child is a

       CHINS if, before the child becomes eighteen years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with the necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.


       Thus, this statute requires “three basic elements: that the parent’s actions or

       inactions have seriously endangered the child, that the child’s needs are unmet,

       and . . . that those needs are unlikely to be met without State coercion.” In re

       S.D., 2 N.E.3d at 1287. When determining CHINS status under section 31-34-


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 11 of 16
       1-1, particularly the “coercive intervention” element, courts should consider the

       family’s condition not just when the case was filed, but also when it is heard. In

       re D.J., 68 N.E.3d 574, 580 (Ind. 2017). This court has observed, a court need

       not wait until tragedy occurs before entering a CHINS finding. In re A.H., 913
N.E.2d 303, 306 (Ind. Ct. App. 2009).


[20]   When determining whether there is sufficient evidence to support a CHINS

       determination, we neither reweigh the evidence nor judge the credibility of the

       witnesses. In re S.D., 2 N.E.3d at 1287. We consider only the evidence that

       supports the juvenile court’s decision and reasonable inferences drawn

       therefrom. Id. Where, as here, a juvenile court’s order contains specific

       findings of fact and conclusions thereon, we engage in a two-tiered review. In re

       A.G., 6 N.E.3d 952, 957 (Ind. Ct. App. 2014). First, we determine whether the

       evidence supports the findings, and then we determine whether the findings

       support the judgment. Id. Findings are clearly erroneous when there are no

       facts or inferences drawn therefrom that support them. Id. A judgment is

       clearly erroneous if the findings do not support the trial court’s conclusions or

       the conclusions do not support the resulting judgment. Id.


[21]   Here, Mother contends that the juvenile court’s order adjudicating Child as a

       CHINS was clearly erroneous and was not supported by sufficient evidence.

       Initially, we observe that Mother appears to challenge the sufficiency of the

       juvenile court’s finding that “the house has snakes and mice in it” and that

       coercive intervention was necessary to remedy the situation. Appellant’s Confid.

       App. Vol. 2 at 45. She asserts that evidence was presented that Parents were

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 12 of 16
       utilizing mouse traps and addressing DCS’s concerns on this issue, and thus the

       finding was not supported by the evidence. We find, however, that Parents

       admitted that the house had mice, rats, and at least one snake. Although FCM

       Phillips agreed that mouse traps in the home and food storage containers were

       indicators that Parents were attempting “to correct that issue[,]” tr. at 15-16,

       there was no evidence concerning attempts at remedying the admitted snake

       problem. The juvenile court’s finding that the house had mice and snakes in it

       was supported by the evidence. To the extent that Mother does not challenge

       the juvenile court’s other findings, the unchallenged findings stand as proven.

       See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to challenge

       trial court findings resulted in waiver of argument that findings were clearly

       erroneous), trans. denied.


[22]   The juvenile court’s other findings included that (1) Parents refused to meet

       with FCMs, threatened FCMs with their vehicle, and used explicit language

       while directing them to get off their property, (2) Father was incarcerated as a

       result of his behavior and allegations of physical abuse, and (3) Mother was

       incarcerated on unrelated charges. Mother urges that, even if the findings were

       supported by the record, they are insufficient to support the judgment.

       Appellant’s Br. at 12. Mother asserts that “[C]hild denied any physical abuse

       and [Parents] were attempting to remedy problems with their living

       conditions.” Appellant’s Br. at 4. She also highlights that there were no

       allegations that Mother abused Child, Mother had secured a stable temporary

       placement for Child with the family friend, and her incarceration was on


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 13 of 16
       unrelated criminal charges. Id. at 9. Thus, she urges that the CHINS

       adjudication was clearly erroneous, and reversal is appropriate. We disagree.


[23]   Here, the initial report to DCS concerned the unsanitary conditions in the

       home, including garbage, rats, mice, and at least one snake, that typically lived

       in the shed but entered the residence through a hole, and the lack of a sufficient

       bed for Child. Tr. at 7. While FCM Phillips agreed that Parents’ use of mouse

       traps and storage containers for food suggested that Parents were working on

       the mouse issue, mouse traps and storage containers do not remedy a non-pet

       snake entering the home through a hole in the residence, and there was no

       evidence about the status or improvement, if any, of the dirty conditions in the

       home. There was also no evidence as to whether the reported lack of water to

       the home had been or was being corrected, or if Child had an adequate bed.


[24]   A subsequent report made on October 8 to DCS concerned a domestic issue

       involving Father, Mother, and Child. Law enforcement was involved. Child

       told police that Father had a gun and was making Mother go with him.

       Appellant’s Confid. App. Vol. 2 at 25. Child went to a family friend’s home and

       remained there during the rest of the CHINS proceedings.


[25]   Some weeks later, DCS received a report of physical abuse by Father against

       Child. Although Child stated that Father only yells at her and has not hit or

       abused her, DCS workers observed marks and bruises on Child, who told them

       that Father had been mad because his car broke down and that he “took it out

       on” her and Mother. Appellant’s Confid. App. Vol. 2 at 24, 31. Child also had


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 14 of 16
       reported during the investigation that Parents engaged in domestic violence

       approximately monthly. Criminal charges were brought against Father related

       to his conduct on October 8, 2017. He was incarcerated at the time of the

       December 2017 fact-finding hearing, as was Mother, on unrelated charges.


[26]   While Mother suggests on appeal that she was responsible for securing a stable

       and safe environment for Child, namely a family friend, the evidence presented

       by DCS indicates that Child had gone to that home to call for help and that,

       after that, she continued to stay there. Tr. at 15. DCS also presented evidence

       that Parents were unresponsive to DCS’s attempts to reach them that night.

       When DCS did reach Parents, they were uncooperative, refusing to speak to

       DCS workers, and at one point were defiant and aggressive, yelling and

       swearing at them. Parents then drove their vehicle toward the FCMs in an

       aggressive manner, such that the FCMs contacted the Sheriff’s Department.


[27]   The record thus reflects a home that was unsanitary and lacked a working water

       supply and that Child reported observing “monthly” domestic violence between

       Parents. Appellant’s Confid. App. Vol. 2 at 24. In October 2017, police were

       called regarding a domestic incident, in which Father allegedly had a gun, and a

       criminal investigation resulted. Child was living out of the home in November

       2017, when DCS received a report of physical abuse by Father to Child. At

       that time, FCM Phillips observed marks on Child’s body, and Child said that

       Father was upset about his vehicle not working and pulled Child by the hair

       and hit her in the face and legs. Id. Parents exhibited an unwillingness to

       cooperate with DCS on the investigation or remedying of the issues, and both

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 15 of 16
       Parents were incarcerated at the time of the fact-finding hearing. Here, the

       juvenile court determined that the unsanitary conditions in the home, Parents’

       incarceration, and their uncooperative and hostile behavior with DCS reflected

       that they were not able to care for Child and that coercive intervention of the

       court was necessary to protect her. Id. at 45-46. As stated, a CHINS

       adjudication “is simply a determination that a child is in need of services and is

       unlikely to receive those services without the court’s intervention.” Matter of

       D.P., 72 N.E.3d 976, 986 (Ind. Ct. App. 2017) (Kirsch, J., dissenting).

       Considering only the evidence in favor of the juvenile court’s judgment, along

       with reasonable inferences therefrom, we find that the CHINS adjudication was

       not clearly erroneous.


[28]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-617 | September 17, 2018   Page 16 of 16